UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 USA TECHNOLOGIES, INC. (Name of Registrant as Specified in Its Charter) S.A.V.E. PARTNERS IV, LLC LOCKE PARTNERS I LLC JOHN S. IOANNOU AJOY H. KARNA RODMAN K. REEF ANDREW SALISBURY CRAIG W. THOMAS BRADLEY M. TIRPAK GEORGE WALLNER JAMES W. STUCKERT REVOCABLE TRUST U/A DTD 2/10/86 AMENDED & RESTATED 2/7/07 DIANE V. STUCKERT REVOCABLE TRUST U/A DTD 8/7/03 JAMES W. STUCKERT DIANE V. STUCKERT (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: S.A.V.E. Partners IV, LLC, together with the other Participants named herein (“SAVE”), is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of its slate of director nominees at the 2012 annual meeting of shareholders (the “Annual Meeting”) of USA Technologies, Inc. (“USAT”).SAVE has filed a definitive proxy statement with the SEC with regard to the Annual Meeting. Item 1: On June 20, 2012, S.A.V.E. Partners IV, LLC issued the following press release: SHAREHOLDER ADVOCATES FOR VALUE ENHANCEMENT (SAVE) BELIEVES IT HAS THE BUSINESS PLAN, NOMINEES AND MOTIVATION TO MAXIMIZE VALUE FOR ALL SHAREHOLDERS OF USA TECHNOLOGIES, INC. SAVE URGES SHAREHOLDERS NOT TO BE MISLED BY USAT’S NEGATIVE CAMPAIGN AND PERSONAL ATTACKS GREENWICH, Conn., June 20, 2012 /PRNewswire - S.A.V.E. Partners IV, LLC, which together with its nominees and certain other shareholders are members of a group (“SAVE”) that collectively owns 3,196,739 shares of common stock of USA Technologies, Inc. (NASDAQ: USAT) (“USAT” or the “Company”), representing approximately 9.8% of the Company’s outstanding shares, today issued the following release: SAVE IS USAT’S LARGEST SHAREHOLDER AND BELIEVES IN THE POTENTIAL OF THE COMPANY WITH A NEW BOARD SAVE believes so strongly in the potential of the Company under a new Board, it has invested over $3.5 million in USAT in the past three months.We firmly believe our seven highly qualified nominees have the specific experience and expertise to help USAT realize that potential for the benefit of all shareholders. IF ELECTED, SAVE’S NOMINEES ARE COMMITTED TO PURCHASING MORE THAN $1,000, As the Company’s largest shareholder, our interests are closely aligned with yours.SAVE has an enormous economic incentive to fix the Company and increase its market value.If elected to the Board, SAVE’s nominees intend to implement a policy that directors’ fees will be paid solely in stock options.In addition, SAVE’s nominees are ready, willing and able to demonstrate their further commitment by buying more than $1,000,000 of USAT stock if elected to the Board. SAVE HAS A BUSINESS PLAN TO ENHANCE VALUE AND INTENDS TO ACT QUICKLY AND DECISIVELY SAVE does not believe USAT’s current strategy is supported by a sound business plan or a Board of Directors capable of creating sustainable shareholder value.Here are the key goals of SAVE’s Business Improvement Plan: · Establish a Highly-Qualified Board · Enhance Vending Route Management Services · Develop Low-Cost Hardware · Selectively Expand Internationally · Develop Higher Functioning Terminals · Boost Customer Confidence · Increase Processing Profits · Reduce Operating Costs We encourage you to review our detailed business plan at www.SAVEUSAT.com. SAVE’S NOMINEES HAVE DEEP RELEVANT EXPERIENCE TO HELP IMPLEMENT A PROFITABLE BUSINESS PLAN AT USAT SAVE’s seven nominees bring seasoned leadership skills, industry expertise and deep functional knowledge in critical aspects of USAT’s business, including hardware, transaction processing, vending, finance and international sales.We believe that when you compare the qualifications of our nominees versus those of the Company, you will find that our nominees are better qualified and have more relevant experience to execute a business plan to make the Company profitable.If elected, our nominees will actively engage with management in a full-scale effort to lead a rapid transformation of the business with the goal of maximizing value for all shareholders. SAVE’s nominees are: SAVE NOMINEE RELEVANT EXPERIENCE ü George Wallner Electronic Payment Hardware ü Rodman Reef Credit Card and Electronic Payment Processing ü John Ioannou Vending Services; Route Management; Technology ü Ajoy Karna Strategy, Finance, M&A ü Andrew Salisbury International Technology Sales ü Craig Thomas Finance; Corporate Governance ü Bradley Tirpak Finance; Corporate Governance DO NOT BE MISLED BY USAT’S NEGATIVE CAMPAIGNING AND PERSONAL ATTACKS We are extremely disappointed that USAT has resorted to negative campaigning to try to sway your vote.We believe this election should be about the nominees and business plan that are best suited to help USAT realize its potential and maximize value for all shareholders. In our view, personal attacks have no place in an election contest and are evidence of leadership that will do or say anything to win an election.Remember, this is same Board and management team that, only four months ago, could not predict positive cash flow and yet, on June 8, 2012, with the annual meeting less than three weeks away, suddenly forecast profits by year end.USAT’s stock price is down over 41% in the past year, from $2.28 on June 15, 2011 to $1.34 on June 15, 2012, the Company has burned through over 50% of the cash on its balance sheet in the first nine months of fiscal 2012 and yet the Company says it wants to continue down its current path. Clearly, we don't believe you can or should take management’s statements at face value. WE URGE YOU TO VOTE THE GOLD PROXY CARD TODAY You have the ability to help SAVE implement meaningful change at the Company, for the benefit of all shareholders, by voting the GOLD proxy card today.We urge you to vote only SAVE’s GOLD proxy card and not management’s white proxy card. If you have already voted management’s white proxy card, you can still change your vote by voting the enclosed GOLD proxy card today. Beneficial Holders:If you hold your shares at a broker or bank · Vote by Internet:Go towww.proxyvote.com.Have your 12-digit control number available. · Vote by Phone:Please call 1-800-454-8683.Have your 12-digit control number available. · Vote by Mail:Vote, sign, date and return the GOLD voting instruction form. Registered Holders:If you hold stock certificates or hold shares directly in your own name · Vote by Mail:Vote, sign and date the GOLD proxy card and return it in the envelope provided. If you have any questions, please call Morrow & Co., LLC at (203) 658-9400 or toll-free at (800) 662-5200 or e-mail info@saveusat.com. Contact: Morrow & Co., LLC Tom Ball John Ferguson (203) 658-9400 (800) 662-5200 INFO@SAVEUSAT.COM
